CICCHETTI, P.J.,
— This matter is before the court en banc upon defendant’s motion for new trial and in arrest of judgment from a verdict of guilty rendered in a nonjury trial. Defendant was charged with six counts of violations under the Hazardous Substances Transportation Act of November 9, 1965, P.L. 657, sec. 1, 35 P.S. §841.1 et seq.
At the time-of trial a motion was made by defendant that the evidence produced was the product of an illegal stop of a vehicle. Prior to the stop of the vehicle it was conceded by the Pennsylvania state police officer that no violations of the Hazardous Substances Transportation Act or the Vehicle Code, 75Pa.C.S.A. §101 et seq., were observed, and that the only reason for the stop was that the truck carried a hazardous substance placard.
The United States Supreme Court, in a recent decision in Delaware v. Prouse, 440 U.S. 648, 59 L.Ed. 2d 660 (1979), held that the random stopping of a vehicle for a routine spot check is impermissible under the Fourth Amendment.
Therefore, since there was no probable cause for the stop and the stop was illegal, the testimony and evidence produced was improperly admitted, and the motion in arrest of judgment must be granted and the charges dismissed.
ORDER
And now, November 6, 1979, the motion in arrest of judgment is hereby granted, and the foregoing charges are hereby dismissed.